Citation Nr: 1443844	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to May 11, 2010, for an award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for tinnitus and assigned a 10 percent evaluation for that disability, effective May 11, 2010-the date on which he filed his claim for service connection.  The Veteran timely appealed the assigned effective date.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the first evidence in the claims file regarding any claim of service connection for tinnitus was received on May 11, 2010.  

2.  While the Veteran submitted a March 2009 letter purporting to be a notice of disagreement with the denial of service connection for left ear hearing loss and a new claim of service connection for tinnitus, the first receipt of that letter by VA was on October 13, 2010.

3.  The presumption of regularity applies to this case and the Veteran has not presented any "clear evidence to the contrary," demonstrating that VA had received the March 2009 letter prior to October 2010, but lost that document prior to filing it in the proper claims file, such that the presumption of regularity is rebutted in this case.

4.  The January 23, 2009 VA treatment record does not demonstrate any intent by the Veteran at that time to apply for service connection benefits for tinnitus, and therefore, it cannot be found to be an informal claim for benefits on which an earlier effective date can be predicated in this case.


CONCLUSION OF LAW

An award of service connection for tinnitus earlier than May 11, 2010, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's earlier effective date claim arises from an appeal of the initial assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2013).

On appeal, the Veteran has essentially averred that the May 11, 2010 letter on which his claim for tinnitus has been affixed was submitted prior to May 11, 2010, specifically on March 12, 2009.

Based on a review of the claims file, the Board notes that in a September 2008 rating decision, service connection for right ear hearing loss was awarded based on receipt of a November 28, 2007 informal claim for bilateral hearing loss; that September 2008 rating decision, however, denied service connection for left ear hearing loss.  The Veteran was notified of that decision in a September 2008 letter.  

The Board has reviewed all evidence of record prior to that rating decision, including the November 28, 2008 informal claim, the February 7, 2008 formal claim, a February 7, 2008 statement, November 26, 2007 private audiological examination, a July 24, 2008 statement, and an August 2008 VA audiological examination.  None of those documents demonstrates a mention of tinnitus, ringing of the ears, or any other statement which could be construed as a claim of benefits for tinnitus.  

Following the September 2008 notification letter, the Board received a December 16, 2008 correspondence from the Veteran requesting a copy of his claims file; such was completed as noted in a January 2009 letter.  The Veteran subsequently submitted an informal claim for service connection for diabetes mellitus, type II on March 15, 2010; that informal claim does not mention tinnitus, ringing in the ears, or any other statement which could be construed as a claim of benefits for tinnitus.  

After developing that diabetes claim, it was denied in an April 2010 rating decision of which the Veteran was notified in an April 2010 letter.  On April 28, 2010, during the development of that claim, VA associated with the claims file a February 2009 audiology treatment record; that record, however, again did not mention tinnitus, ringing in the ears, or any other statement which could be construed as a claim of benefits for tinnitus.  

Following the April 2010 notification letter, the Board received the Veteran's claim of service connection for tinnitus on May 11, 2010.  In that claim for benefits, however, the Veteran stated that he "sent in a claim for tinnitus but have not been notified of any decision on it.  I included my claim for tinnitus in a March 2009 letter ([VA Form] 21-4138) sent to the VA."  The AOJ noted in a handwritten note in the margin of that statement that it was not in the possession of any March 2009 letter.  

The AOJ began developing the claim for tinnitus.  In a July 2010 telephone contact, the Veteran again reiterated that he sent a claim for tinnitus into the AOJ in March 2009.  That telephone contact additionally noted that the AOJ personnel had contacted the Veteran's representative, who reported that they had "no record of submitting a claim for this Veteran in March 2009.  Prior to the current claim, the last evidence they submitted was in December 2008.  Virtual VA is negative for any documents scanned during 2009."  

After the award of service connection for tinnitus in the September 2010 rating decision, the Veteran submitted a notice of disagreement with the assigned effective date in October 2010.  The Veteran stated in that notice of disagreement that, "On March 12, 2009, I met with the VA officer [M.H.] in Chippewa Falls, WI.  We filed a claim for tinnitus at that time.  I am enclosing that claim letter and would like compensation dating back from March 12, 2009 instead of May 11, 2010."  

Enclosed with that notice of disagreement, and date stamped as received on October 13, 2010, the Veteran submitted a copy of a document dated March 12, 2009, which purported to be a notice of disagreement with his denial of service connection for his left ear hearing loss.  The last paragraph of that document is as follows:  

I am also filing for tinnitus.  I never realized until when it was explained to me by the doctor at the VA in Tomah that the roaring was tinnitus.  I have had this roaring in my ears for as long as I can remember, but didn't think much about it.  It bothers me mostly at night and other quiet times.

The Board notes that this date-stamped October 13, 2010 copy of the March 12, 2009 letter is the first instance of this letter in the claims file; a duplicate copy of this letter was additionally received by VA on February 24, 2012, with his substantive appeal, VA Form 9.  That substantive appeal stated that, "The reasons I believe the VA decided my case wrong was I have the letter enclosed about when I sent it in.  The original letter could have been lost by the VA.  But it definitely was sent.  Here's hoping that you'll look favorably on this."  

In a February 2010 report of general information, the AOJ again indicated that there was no evidence of record in March 2009 that he filed a claim for tinnitus at that time.  It additionally reiterated that the Veteran's representative had no documentation of any evidence submitted on his behalf in March 2009.  

The Board has reviewed both the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims systems, and notes that there are no documents in the VBMS system at this time.  While there are documents in the Virtual VA system, those documents do not demonstrate any documents dated between October 1, 2008 and April 28, 2010 in the electronic claims file.  Of particular importance, there is no copy of the March 12, 2009 letter in either the VBMS or Virtual VA systems.  

Based on the foregoing evidence, the Board must deny an earlier effective date for the award of service connection for tinnitus in this case.  Quite simply, while the Veteran has averred that he submitted a claim for tinnitus in March 2009, there is no copy of that document in the claims file prior to October 2010.  Thus, the May 11, 2010 document, which is the first mention of a claim for tinnitus in the claims file, remains the earliest document in the claims file on which an effective date for an award of tinnitus can be predicated in this case.  See 38 C.F.R. §§ 3.155, 3.400.

While the Veteran has stated that he submitted a claim in March 2009 and has averred that it could have been lost by VA, the Board notes that VA is due to the presumption of regularity in this case.  VA routinely date-stamps and associates with the proper claims files documents received by mail, fax, or otherwise received on a daily basis from a number of veterans.

Indeed, "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) ("the presumption of regularity . . . applies to the VA mailing of the RO decision in the same manner as it applies to the BVA mailing of the decision" (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (Ashley I))).  It is acknowledged that the presumption of regularity may be rebutted by the submission of "clear evidence to the contrary."  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274; Ashley I, supra.

In this case, the Veteran has offered no "clear evidence to the contrary" that VA received the March 12, 2009 letter prior to October 2010, when VA received it when he submitted it with his October 2010 notice of disagreement.  In fact, the Veteran's own representative has indicated that it does not have any documentation demonstrating submitting the March 2009 letter on his behalf.  Prior to that July 2010 contact, the representative's documentation demonstrated last submitting evidence for the Veteran in September 2008.  

Moreover, and more confusingly for the Board, is the Veteran's lack of a disputing that his denial of service connection for left ear hearing loss is not also on appeal at this time, as his argument is that his tinnitus claim arises from a March 2009 letter that he submitted which purports to be a notice of disagreement with the denial of that claim.  The Veteran has made no mention of VA's failure to send him a statement of the case on that issue, even after the AOJ took his submission of the October 2010 copy of the March 2009 letter as a claim to reopen that claim and denied it in a March 2011 rating decision.  Even more curious, the Veteran never completed appeal of that issue by submitting a substantive appeal after the AOJ issued an April 2013 statement of the case as to the denial of reopening service connection for left ear hearing loss claim, based on the Veteran's submission of a copy of the March 2009 letter in February 2012.  

In light of this lack of argument by the Veteran, coupled with the representative's statements in the July 2010 telephone contact, as well as the objective evidence that the March 2009 letter was not received prior to October 13, 2010-all of which weighs heavily against the Veteran's credibility in this case that he submitted the March 2009 letter and that VA merely lost it-this evidence weighs against a finding that the presumption of regularity has been rebutted in this case.  There is not "clear evidence" that VA ever received but lost the March 2009 letter prior to October 2010, as has been contended by the Veteran.

Finally, insofar as there is evidence of record that the Veteran first reported tinnitus to VA doctors in a January 23, 2009 audiology interim note, while having his hearing aids fitted and programmed, the Board finds that such treatment record does not demonstrate any intent by the Veteran to file service connection benefits for 

tinnitus or otherwise obtain benefits from VA for that symptomatology at that time.  The Board, therefore, does not find that the January 23, 2009 VA treatment record functions as an informal claim for benefits in this case such that an earlier effective date can be awarded for tinnitus.  See 38 C.F.R. §§ 3.151, 3.155, 3.157 (2013).

Accordingly, the Board finds that the first evidence of record regarding a claim of service connection for tinnitus was received by VA on May 11, 2010, and therefore, the appropriate effective date has been assigned in this case.  The Veteran's claim for an earlier effective date is denied at this time based on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.155, 3.400.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to May 11, 2010, for the award of service connection for tinnitus, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


